Citation Nr: 1401290	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  09-00 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an initial compensable evaluation for left lower extremity thrombophlebitis.

2.  Entitlement to an initial compensable evaluation for right lower extremity thrombophlebitis.

3.  Entitlement to service connection for peripheral artery disease (PAD) of the left lower extremity, to include as secondary to service-connected left and right lower extremity thrombophlebitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from July 1981 to July 1984.  He had an additional period of active duty service with the Louisiana Army National Guard (LAARNG) from April 1987 to June 1999.  The Veteran also had subsequent service with the South Dakota Army National Guard (SDARNG) from January 1985 to June 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, which granted service connection for bilateral leg thrombophlebitis and assigned a 0 percent rating effective December 4, 2007, and denied service connection for left leg peripheral arterial disease.

The Board notes that the RO addressed the evaluation for Veteran's left and right lower extremity thrombophelebitis as bilateral lower extremity thrombophlebitis.  However, as regulations require an evaluation for each extremity separately, the Board has recharacterized the claim to address entitlement to an initial compensable evaluation for left and right lower extremity thrombophlebitis on a separate basis, as reflected on the title page.

The Veteran testified at a June 2011 travel board hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In October 2011, the Board remanded the Veteran's claim for further development, to include a VA examination.  The requested action was taken, and there has been substantial compliance with the remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998), see also Dyment v. West, 13 Vet. App. 141 (1999).   

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence indicates that the Veteran is working as a supervisor full-time.  Therefore, a claim for TDIU is not inferred.

The issue of service connection for PAD of the left lower extremity, to include as secondary to service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's service-connected left lower extremity thrombophlebitis was manifested by credible complaints of pain and fatigue after prolonged standing or walking, along with intermittent complaints of swelling; persistent edema was not objectively shown.

2.  For the entire period on appeal, the Veteran's service-connected right lower extremity thrombophlebitis was manifested by credible complaints of pain in his right foot with exertion; persistent edema was not objectively shown. 



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 10 percent, but no higher, for service-connected left lower extremity thrombophlebitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.104, Diagnostic Code 7121 (2013).

2.  The criteria for an initial evaluation of 10 percent, but no higher, for service-connected right lower extremity thrombophlebitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.21, 3.321(b), 4.104, Diagnostic Code 7121 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

The claim for an increased rating arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for left lower extremity thrombophelebitis.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA has fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Service treatment records, VA medical treatment records, and available private treatment records identified by the Veteran have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Also, the Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009).   

VA examinations were conducted in June 2008 and November 2011.  The examiners made all required clinical findings and discussed the functional impact of thrombophlebitis on the Veteran's daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the VA examinations are fully adequate for adjudication purposes.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II.  Initial compensable evaluations for left and right lower extremity thrombophlebitis

In this case, as the Veteran's service-connected disabilities are evaluated under the same diagnostic code and as the pertinent medical evidence of record for the left and right lower extremities is substantially similar, the Board will address both issues together.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence shows that the Veteran's service-connected thrombophlebitis symptoms have remained fairly consistent throughout the appeal period.  As such, staged ratings are not for application in this case.

If the evidence for and against a claim is in equipoise, the claim will be granted. A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.   Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  

The Veteran is service-connected for left and right lower extremity thrombophlebitis, which is rated under Diagnostic Code 7121, for post-phlebitic syndrome of any etiology.   Under Diagnostic Code 7121, a noncompensable rating is warranted when there is asymptomatic palpable or visible varicose veins.  A 10 percent rating is warranted  for intermittent edema or aching and fatigue after prolonged standing or walking, with symptoms relieved by elevation or compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating is warranted for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is assigned for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A maximum 100 percent rating is assigned for massive board-like edema with constant pain at rest.  Evaluations under Diagnostic Code 7121 are for involvement of a single extremity.  If more than one extremity is involved, evaluate each extremity separately and combine (under §4.25), using the bilateral factor (§4.26), if applicable.  Diagnostic Code 7121, Note. 

The Veteran contends that his left and right lower extremity thrombophelebitis had increased in severity and that compensable ratings are warranted.  In his notice of disagreement (NOD) dated August 2008, the Veteran states that his condition was steadily getting worse and that it hurts so bad at times he cannot walk.  The doctors had told him to take aspirin and stay off his feet until the pain goes away.  In a March 2009 substantive appeal (Form 9), the Veteran stated that the medical evidence of record clearly showed pain and swelling in his left leg.  He also stated that the condition affected him both at work and at home, and prevented him from doing activities with his family.  At the June 2011 travel board hearing, the Veteran stated that while he tried to stay active, his legs would cramp up when he used his legs doing things like playing with his children, and cutting the grass.  The Veteran also stated that his legs would sting and become very painful.  He testified that when he cut his foot ice fishing it took almost two years to heal, and that he was told it was due to his thrombophlebitis.  The Veteran's wife testified that she noticed the Veteran having cramping and swelling and would have to stop doing something to put his leg up.   

VA treatment records from November 2007 show the Veteran having been treated for persistent lower extremity pain with exertion, which he stated that he had since a phlebitis infection in 1994 during active duty, where he was diagnosed with migrating phlebitis.  No edema in the lower extremities was noted.    

The Veteran underwent a VA examination in June 2008.  The Veteran reported that in 1996 he sustained a bug bite to the back of his right lower calf, and suffered ankle swelling, pain, and a cord-like vein to the back of his leg.  He was diagnosed with thrombophlebitis.  About a year and a half later, he noticed left ankle swelling and was diagnosed with migratory thrombophlebitis.  The Veteran reported present symptoms of numbness, cramping, and pain to the left foot.  The Veteran stated that he was evaluated by a podiatrist who did not recommend surgery.  He also reported numbness to his left foot after walking 100 meters, and if he continues to walk, he has cramping and then pain.  He also stated that since he is unable to walk, hike, bike and run, exercise and exertion is not possible.  The Veteran reported that his condition did not interfere with his activities of daily living which included bathing dressing, grooming, eating, and toileting.  At his job as a supervisor, he has to take more breaks and lean against the wall and raise his left foot because it would become numb.  The Veteran also stated that he is able to do most indoor activities such as cleaning, but with numbness to his left foot at times.  He needs to rest and take more breaks during outdoor activities such as mowing and shoveling, but driving was not affected.  The Veteran did not participate in sporting activities due to his symptoms, and had not played golf in 2 years.  A physical examination showed the left lower extremity to be without any redness, swelling, warmth, or varicose veins.  The Veteran reported mild tenderness with palpitation to the arch of the left foot, and decreased sensation.  A scar on the bottom of the left toe was noted, which the Veteran stated was sustained in 1999.  When sitting on the exam table, the Veteran reported his left foot becoming numb, and when lying down, it was very faint to touch.  The Veteran was diagnosed with superficial bilateral leg thrombophelebitis.   

VA treatment records show that in December 2008, the Veteran reported increasing symptoms in his left extremity, especially in the winter months.  The Veteran stated that he has stopped smoking, and still worked part-time, but that increased activity made his legs more symptomatic.  The Veteran was seen again in March 2009, when he complained of increasing left foot pain.  The Veteran reported pain with daily activity, which caused him to rest every 100 yards or so.  Pain goes away with time and elevation, but the Veteran was concerned about the worsening nature.  A surgery consultation in April 2009 noted that the Veteran's symptoms had been stable for the last year, but he was significantly affected at his job and in his private life.  The Veteran did not have any problems with his legs when lying down at night, and had quit smoking 7 years ago.  In March 2010, the Veteran was seen for a routine examination and it was noted that he was feeling very well and remained  active, especially with work.  In September 2010, the Veteran reported continued bilateral persistent foot pain that was disabling and could not walk more than a city block.  He reported that he could not go hunting due to his pain, but worked two jobs.  In March 2011, the Veteran reported worsening in the last year, and could walk only 2 blocks before experiencing left leg pain.  

The Veteran underwent a VA examination in November 2011.  The Veteran was noted to have a diagnosis of phlebitis.  The Veteran was not noted to have varicose veins or post-phelebitic syndrome.  The examiner noted that the Veteran did not have any scars related to the Veteran's phlebitis.  The examiner also noted that there was no evidence of peripheral or dependent or any other type of edema, no statis pigementation or eczema, and no ulceration intermittent or persistent, and no subcutaneous induration.  The Veteran also did not use compression socks.  There was normal skin color and temperature in both feet.  The examiner stated that the Veteran had no functional loss due to a remote history of lower extremity phlebitis, as there are no residuals of the condition, as well as no evidence of varicose veins.

Based on the above, the Board finds that an initial evaluation of 10 percent for the Veteran's service-connected right lower extremity thrombophlebitis is warranted for the period on appeal.  The evidence of record indicates that the Veteran was not asymptomatic, rather he had persistent pain in his right foot after exertion, especially after walking.  He complained of disabling pain after walking more than a city block.  The Veteran's complaints are not only competent evidence, but are also credible in light of the history of the condition as shown in the VA treatment records.  As such, the Veteran's disability picture during this period on appeal is more reflective of a 10 percent disability rating for right lower extremity thrombophlebitis.

The Board also finds that an initial disability evaluation of 10 percent disabling, but no higher, for the Veteran's service-connected left lower extremity thrombophelebitis is warranted.  The evidence during the period on appeal clearly indicates that the left-side thrombophlebitis is worse than the right.  The Veteran  consistently had pain, fatigue, and aching in his left leg after prolonged standing and walking, along with intermittent periods of swelling, especially to his left ankle.  The evidence also indicates that the Veteran had to elevate his left leg for relief of symptoms .  His complaints are not only competent evidence, but are also credible in light of the history of the condition as shown in the VA treatment records.  And while the November 2011 VA examiner indicated that the Veteran had no residuals of phlebitis, and no evidence of varicose veins; resolving all reasonable doubt in favor of the Veteran, the Board finds that his current symptomatology more nearly reflects an evaluation of 10 percent.  However, the objective medical evidence at that time did not establish that the Veteran had persistent edema incompletely relieved by elevation, which is required for a 20 percent evaluation.   

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology. Id. At 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

The Schedular criteria are sufficient and adequate in this case.  They account for the Veteran's subjectively reported and objectively identified symptoms of thrombophelebitis in his left and right lower extremities.  Pain, fatigue, and edema, as well as eczema, ulceration, and stasis pigmentation, are all weighed in evaluations under the Schedule, and the Veteran did not endorse any symptoms that are outside of the criteria applied.  Accordingly, any further discussion on extraschedular entitlement is unnecessary.


ORDER

An initial compensable evaluation of 10 percent, but not greater, for left lower extremity thrombophelebitis is granted.

An initial compensable evaluation of 10 percent, but not greater, for right lower extremity thrombophelebitis is granted.


REMAND

With regard to his claim for service connection for PAD of the left lower extremity, the Board finds that a remand for additional development is necessary in this case.  

A review of the file appears to indicate that the evidence does not support a  relationship between the Veteran's service-connected thrombophlebitis and his diagnosed PAD, as the Veteran has alleged.  However, as SDARNG treatment records indicate the presence of PAD, the Board must consider the possibility of direct service connection.  Important to the discussion of direct service connection is the identification of the Veteran's duty status at the time of his Army National Guard (ARNG) service.  Further, a review of the file appears to indicate simultaneous service in the LAARNG and the SDARNG. A Form DD214 shows the Veteran having entered active duty with the LAARNG in April 1987 until separation in June 1999.  Also included in the file is a NGB Form 22 which shows the Veteran having enlisted in the SDARNG in January 1985 until June 2005.  Since the issue of this simultaneous ARNG service must be addressed in order to determine the Veteran's duty status, the Veteran's complete service personnel records from both the LAARNG and SDARNG must be obtained on remand.  The Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) have also not been verified.  Such dates are pertinent to the instant appeal, as service connection may be granted for disability resulting from disease incurred in or aggravated by ACDUTRA or injury incurred during INACDUTRA.

Also, the record reflects that the Veteran had been receiving regular treatment from the VAMC Black Hills Health Care System for his PAD.  The most recent VA treatment records date back to May 2011.  Based on the Veteran's apparent ongoing treatment, updated VA treatment records, from May 2011 to present, if they exist, should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.   Request the Veteran's complete Louisiana Army National Guard service personnel records from an appropriate custodian, to include the Records Management Center (RMC), Louisiana State Adjutant General, and the Veteran's Army National Guard unit and/or command.  Such records should include all dates of ACDUTRA and INACDUTRA service.  All requests and responses should be associated with the claims file.   

2.  Request the Veteran's complete South Dakota Army National Guard service personnel records from an appropriate custodian, to include the Records Management Center (RMC), South Dakota State Adjutant General, and the Veteran's Army National Guard unit and/or command.  Such records should include all dates of ACDUTRA and INACDUTRA service.  All requests and responses should be associated with the claims file.   

3.  Obtain updated VA treatment records from the Black Hills Health Care System and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of May 2011 to the present.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


